department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br1 wta-n-115962-00 uilc internal_revenue_service national_office request for technical assistance memorandum for lowell g hancock technical advisor office of pre-filing services from elizabeth u karzon chief branch no associate chief_counsel intl subject east timor and the united states-indonesia income_tax treaty this technical assistance responds to your request for assistance by e-mail that we received on date technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used as precedent issue whether residents of east timor qualify for benefits under the convention between the government of the united_states and the government of the republic of indonesia for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income united states-indonesia income_tax treaty conclusion residents of east timor do not qualify for benefits under the united states-indonesia income_tax treaty because the united_states has never recognized that east timor is part of the republic of indonesia facts timor is an island in the lesser sunda group at the southern end of the malay archipelago the island for many years was divided between the dutch and the portuguese sections tias signed date effective date wta-n-115962-00 portuguese timor came under macao’s jurisdiction in and became a separate colony in east timor became an overseas province of portugal in in date fighting broke out in portuguese timor between the revolutionary front for an independent east timor fretilin and two rival pro-indonesian groups the timorese democratic union and the peoples democratic association of timor the fretilin movement proclaimed a people’s republic of east timor independent of portugal on date nine days later the new country was invaded by indonesian forces and it was incorporated into the republic of indonesia as the country’s twenty-seventh province in the legality of indonesia’s administration of east timor however is disputed by the united nations general assembly resolution xxx general assembly resolution general assembly resolution general assembly resolution general assembly resolution general assembly resolution general assembly resolution general assembly resolution security council resolution and security council resolution in date the indonesian government agreed to a united nations sponsored vote which allowed the people of east timor to choose between continued control by indonesia or independence on date the east timor people voted overwhelmingly for independence the people’s consultative assembly of indonesia accepted the results of the date referendum after the vote the united nations established a multinational force called the international force east timor interfet pursuant to united nations security counsel resolution interfet was given a mandate to restore peace and security in east timor protect and support the united nations mission there and facilitate humanitarian assistance operations the interfet was formally replaced in east timor on date by the united nations transitional administration in east timor untaet the untaet which was established by security council resolution has a mandate that includes providing security and maintaining law and order throughout east timor establishing an effective administration ensuring the coordination and delivery of humanitarian assistance and supporting the development of self-government under a self-imposed deadline untaet must hold elections and transfer authority to the new government by the end of on date east timor adopted its own income_tax system the united_states has never acknowledged the incorporation of east timor into indonesia the united_states voted in favor of the security council resolutions on east timor that called upon the government of indonesia to withdraw without delay from east timor no competent_authority claims have been filed with the tax_treaty division by east timor residents seeking the benefits of the united states-indonesia income_tax treaty we have not been able to determine the extent to which indonesian taxes were wta-n-115962-00 imposed on east timor during the period from and including whether residents of east timor were subject_to indonesian income taxes analysis article personal scope of the united states-indonesia income_tax treaty provides that t his convention is applicable to persons who are residents of one or both of the contracting states article fiscal residence provides in part in paragraph that i n this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of incorporation place of management or any other criterion of a similar nature article general definitions defines the term indonesia in paragraph a as the territory of the republic of indonesia and the adjacent seas over which the republic of indonesia has sovereignty sovereign rights or jurisdictions in accordance with the provisions of the united nations convention on the law of the sea thus the question is whether an east timor resident is a resident of a contracting state neither the treasury department’s technical explanation nor the report of the senate foreign relations committee addresses the issue of whether east timor residents are covered by the treaty the united_states income_tax treaty with indonesia was negotiated from to however most issues had been resolved in three years prior to indonesia’s invasion and annexation of east timor with respect to the term indonesia a draft of the treaty dated date contains a definition essentially the same as the definition in the treaty signed in there is no evidence that the definition of indonesia was revisited after indonesia occupied east timor in in our view this supports the position that the negotiators did not intend indonesia to include east timor for purposes of the tax_convention the united_states has never acknowledged the incorporation of east timor into indonesia thus a resident of east timor is not in our view a resident of indonesia for purposes of the income_tax treaty
